Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 and 14 are amended.

Election-Restrictions
Claims 5,  and 15-22 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.1 04.

Allowable Subject Matter
Claims 1-22 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
Claim 1 recites, A transformer module, comprising: 
a magnetic core, a first wiring layer, a first insulating layer and a second wiring layer, wherein the first wiring layer, the first insulating layer and the second wiring layer are sequentially disposed on the magnetic core from outside to inside; 
a first metal winding, formed in the first wiring layer and wound around the magnetic core in a foil structure; 
the first insulating layer, at least partially covered by the first metal winding; 
a second metal winding, formed in the second wiring layer and wound around the magnetic core in the foil structure, wherein the second metal winding is at least partially covered by the first insulating layer, and at least partially covered by the first metal winding; 
wherein, the transformer module further comprises a first pin, a second pin, a third pin, and a fourth pin, the first metal winding comprises a first end and a second end, the second metal winding comprises a first end and a second end, the first end and the second end of the first metal winding respectively connected to the first pin and the second pin, the first end and the second end of the second metal winding are electrically connected to the third pin and the fourth pin through a first connector and a second connector respectively, and both of the first connector and the second connector pass through and are at least partially surrounded by the first insulating layer; 
wherein the dimension of the winding parallel to the longitudinal direction of the magnetic column is W, the thickness of the winding which is the dimension of the winding vertical to the magnetic column of the magnetic core is H, when H and W satisfy the relationship: W>10H, the winding has the foil structure.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837